Citation Nr: 1451135	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of burns to the thorax and cornea.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied entitlement to service connection for residuals of a burn to the thorax and cornea.  

The record reflects that the Veteran failed to appear for a requested Board hearing scheduled in October 2012.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In November 2012 and July 2013, the Board remanded the Veteran's claim on appeal for further evidentiary development.  The Board additionally remanded a claim of entitlement to service connection for burn residuals to the right shoulder, however that claim was granted in a February 2014 rating decision.

The issues of entitlement to service connection for cancer of the nose and shoulder have been referred to the Agency of Original Jurisdiction (AOJ) in prior Board decisions.  Nonetheless, it appears these issues still have not been adjudicated.  Thus, they are again referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have current residual disability from burns to the cornea or the thorax.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of burns to the thorax and cornea have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 
      
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

A November 2008 VCAA letter from the AOJ informed the Veteran of all elements required to substantiate a claim for service connection for burn residuals to the thorax and cornea in accordance with 38 C.F.R. § 3.159(b).  

The AOJ obtained the Veteran's service treatment records (STRs), and post-service VA treatment records.  Additionally, the Veteran has been afforded VA examinations with respect to his claim, and addendum opinions have been obtained.  VA's duty to provide an adequate VA examination has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (rev'd on other grounds by Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)). 

The AOJ substantially complied with the Board's July 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claim on appeal to attempt to obtain morning reports or sick reports pertaining to the time period when the Veteran suffered burn injuries during service, to attempt to obtain the Veteran's private treatment records, and to obtain addenda to the VA medical opinions of record, if indicated.  Efforts to obtain morning/sick reports yielded no results, and the Veteran did not provide authorization for VA to obtain private treatment records.  Addenda to the medical opinions of record were obtained.  

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating this claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

II.  Service Connection
      
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has credibly reported the circumstances surrounding the incurrence of his in-service burns as a result of flash burns or heat lamp burns while in his barracks while stationed in Germany.  Although service records were not found confirming his report, the Board will afford him the benefit of the doubt and concede the incurrence of such burns during service.  

      A.  Burn Residuals to Thorax

The Veteran has reported that he suffered various types of skin cancer, including of his thorax, as a result of his in-service burns.  

A December 2012 VA examination report noted the Veteran's contention of suffering burns to his upper chest.  The Veteran reported having punch biopsies on his chest, without scars.  The report identified present scars on the Veteran, but that these were only located on the nose and right lateral upper arm.  

Based on the evidence, there is no scarring present on the Veteran's chest/thorax, and the Veteran has not provided evidence of the existence of any other residual, to include skin cancer, that he believed to be the result of his in-service burns.  In short, no current disability has been identified in the medical evidence.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Service connection may not be granted unless a current disability exists.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  

Although a VA examiner indicated in a January 2014 opinion that any scar or other skin disabilities of the thorax would be the result of the Veteran's in-service burns, the opinion was provided without examination of the Veteran and in the absence of evidence of a current diagnosed disability; thus with respect to claimed burn residuals of the thorax, the opinion is of only limited probative value.  

      B.  Burn Residuals to Cornea

The Veteran has specifically attributed recurrent cataracts to his in-service burns to the eyes.  No other current eye disability is found in the medical evidence of record.

A December 2012 VA eye examination report noted the Veteran's contention of having cataract surgery 12 years prior, and his reported use of artificial tears, as needed.  No other ocular injuries were noted and the eye examination otherwise revealed normal results.  Cataract surgery was noted to include replacement of the intraocular lens.  

The examiner concluded that no residual of flash burns to the Veteran's corneas were found.  He further concluded that the Veteran's need for cataract surgery at approximately age 60 was not caused by his brief exposure to the ultraviolet (UV) radiation from heat lamps.  The examiner rationalized this opinion by including information from a medical treatise which noted that UV burns were the most common cause of light-induced ocular injury, including from such sources as sun lamps.  Even with severe pain, patients were to be reassured that damage from such burns was only transient and that all symptomatology would improve within 24 to 48 hours.  

In a January 2014 addendum opinion, the same VA examiner further noted that the Veteran's service treatment records included physical examinations in 1964 and 1966, which indicated that he had "no eye trouble."  He was also noted to have normal vision on the reports.  The examiner also reaffirmed that age-related lenticular changes would be the most likely reason for the Veteran's cataract surgery.  

Based on the evidence of record, including most especially the VA examiner's well-reasoned, well-informed, and fully articulated opinions, the Board cannot make a finding that the Veteran's cataracts were the result of in-service sun lamp or flash burns to the eyes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

While the Veteran has expressed his opinion that cataracts were caused by in-service heat lamp/flash burns, it would require medical expertise to provide such an opinion, especially where, as here, medical professionals have concluded that medical evidence and medical literature have not established such a causal link.  As the Veteran lacks the requisite medical expertise for an etiology opinion, his opinion does not constitute competent evidence regarding the etiology of his cataracts.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Absent competent evidence linking current cataracts to service, service connection for residuals of burns to the eyes cannot be granted.  See Walker, supra.


For the reasons described above, the Board finds that a preponderance of the evidence is against the claim for service connection for residuals of burns to the thorax and cornea; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a burn residual to the cornea is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


